Colonel T.L. Goodwin Director, Arkansas State Police #3 Natural Resources Drive Little Rock, AR  72215
Dear Colonel Goodwin:
This is in response to your request for an opinion concerning the procedure for appointment of the State Medical Examiner and his associates. Specifically, you have asked whether it is proper for a representative from the State Crime Laboratory to participate in an ex-officio capacity with the State Medical Examiner Commission in making personnel decisions.
Although there appears to be no Arkansas case law precisely on point, A.C.A. 12-12-306 specifically provides that the State Medical Examiner Commission "shall appoint and employ a State Medical Examiner."  This is the only function given to the Commission under the statute (other than the ability to remove the Examiner for cause).  This function is in no way granted to the State Crime Laboratory, and it therefore has no statutorily authorized right to participate in such decisions.  This fact, however, does not prohibit the Commission from seeking advisory input from the State Crime Laboratory in making personnel decisions, if it so chooses, so long as the eventual decision is made entirely by the Commission.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.